Lesinski, C. J.
This Court’s original opinion in this case is reported at 18 Mich App 232. For the purposes of this opinion, an abbreviated statement of facts will suffice.
Plaintiffs Ocie and Willie Wilson sought specific performance of a contract for the sale of real estate owned by defendants Sotirios and Muriel Romeos. After an unfortunate history of litigation, this Court affirmed the trial court’s decree granting specific performance. This case is on remand from the Supreme Court pursuant to its order of March 19,1970, 383 Mich 773, that we pass upon the issue of whether plaintiffs have proved their right to specific performance by the introduction of sufficient evidence of tender or ability to perform. We affirm our prior decision in this case.
The lower court record is replete with testimony of plaintiffs’ ability to perform their part of the agreement. Defendants chose not to defend on this issue, offer proofs, or cross-examine plaintiffs’ witnesses. The trial court’s finding of fact that plaintiffs were, at all times, ready, willing, and able to perform is supported by sufficient and competent *91evidence. This Court will not disturb such findings of fact, unless clearly erroneous. GrCR 1963, 517.1; Burke v. Gaukler Storage Co. (1968), 13 Mich App 536.
All concurred.